Title: Thomas Jefferson to Robert Patterson, 2 February 1819
From: Jefferson, Thomas
To: Patterson, Robert


          
            Dear Sir
            Monticello
Feb. 2. 19.
          
          Your favor of Jan. 23. was recieved the day before yesterday, and I was quite mortified to learn that my telescope had been delivered you without the letter of explanation which accompanied it. it must have placed me in an awkward attitude before you. on the preceding page of is a copy of that letter; and to lesson the trouble I occasion you with this commission I inclose a letter for mr Davenport with a 10.D. bill, the costs of repair he stated to you, and instructions how to forward the telescope when done. the delivery of this letter therefore will be the only further trouble I need impose on you, with many thanks for that you have already had on this as well as former occasions.
          We are endeavoring here to get an University established on a broader scale than our old William & Mary, but whether, the legislature will endow as freely as they legislature legislate is still to be known. Accept my salutations & assurances of constant friendship & respect.
          Th: Jefferson
        